UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER:001-32994 OILSANDS QUEST INC. (Exact name of issuer as specified in its charter) Colorado 98-0461154 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800, 326 - 11th Avenue SW, Calgary, Alberta, Canada T2R 0C5 (Address of principal executive offices) (403) 263-1623 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: £ Accelerated filer: T Non-accelerated filer: £ Smaller reporting company: £ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T As of September 7, 2010 there were 313,881,333 shares of common stock issued and outstanding. EXPLANATORY NOTE Oilsands Quest Inc. inadvertently omitted the Certifications of its acting Chief Executive Officer and its Chief Financial Officer pursuant to Exchange Act Rules 13a-14 and 15d-14, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, and the Certifications of its acting Chief Executive Officer and its Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, from its quarterly report on Form 10-Q for the quarterly period ended July 31, 2010, filed on September 8, 2010 (the "Original Filing"). Item 6 of Part II of the Original Filing is amended by this Form 10-Q/A solely to include Exhibits 31.1, 31.2, 32.1 and 32.2. i OILSANDS QUEST INC. FORM 10Q FOR THE QUARTER ENDED July 31, 2010 Part I.Financial Information Forward-Looking Statements Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of July 31, 2010 and April 30, 2010 2 Unaudited Consolidated Statements of Operations for theThree Months EndedJuly31, 2010 and 2009 and for the Period from Inception on April 3, 1998 toJuly 31, 2010 3 Unaudited Consolidated Statements of Stockholders’ Equity for theThree Months Ended July 31, 2010 and 2009 4 Unaudited Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended July 31, 2010 and 2009 and for the Period from Inception on April 3, 1998 toJuly 31, 2010 5 Unaudited Consolidated Statements of Cash Flows for theThree Months EndedJuly 31, 2010 and 2009 and for the Period from Inception on April 3, 1998 toJuly 31, 2010 6 Unaudited Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Part IIOther Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 Cautionary Statement about Forward-Looking Statements The following includes certain statements that may be deemed to be "forward-looking statements."All statements, other than statements of historical facts, included in this Form 10-Q that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements.Such forward-looking statements include discussion of such matters as: · the amount and nature of future capital, exploration and development expenditures; · the extent and timing of exploration and development activities; · business strategies and development of our business plan and exploration programs; · potential relinquishment of certain of our oil sands permits and licenses; · anticipated cost of our asset retirement obligations, including the extent and timing of our corehole re-abandonment program; · our plans to negotiate with the Saskatchewan Ministry of Energy and Resources (SMER) respecting the transfer of our Saskatchewan oil sands permits from theOil ShaleRegulations to the Oil and Natural Gas Regulations; and · the outcome of our process to explore strategic alternatives. Forward-looking statements also typically include words such as "anticipate", "estimate", "expect", "potential", "could" or similar words suggesting future outcomes.Readers are cautioned that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those expressed or implied in the forward-looking statements. The Company is under no duty to update any of these forward-looking statements after the date of this report.You should not place undue reliance on these forward-looking statements. It is presumed that readers have read or have access to our 2010 Annual Report filed on Form 10-K/A which includes disclosures regarding critical accounting policies as part of Management’s Discussion and Analysis of Financial Condition and Results of Operations.All future payments in Canadian dollars have been converted to United States dollars using an exchange rate of $1.00 U.S. $1.029 CDN, which was the July 31, 2010 exchange rate.Unless otherwise stated, all dollar amounts are expressed in U.S. dollars. 1 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) (in thousands, except share data) July 31, 2010 April 30, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash (note 4) - Accounts receivable Prepaid expenses (note 5) Available for sale equity securities 64 65 Total Current Assets Property and Equipment (notes 5 and 6) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable (note 14) $ $ Accrued liabilities Flow-through share premium liability - Total Current Liabilities Deferred Taxes (note 5) Asset Retirement Obligation (note 7) Stockholders’ Equity: Capital Stock Preferred Stock, par value of $0.001 each, 10,000,000 shares authorized, 1 Series B Preferred share outstanding (note 9) - - Common Stock, par value of $0.001 each, 750,000,000 shares authorized, 312,496,101 and 292,491,188 shares outstanding atJuly 31, 2010and April 30, 2010 respectively (note 10) Additional Paid-in Capital Deficit Accumulated During Development Stage Accumulated Other Comprehensive Income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Going concern (note 1) Contingencies and commitments (note 15) Subsequent events (notes 1 and 6(b)) See Notes to Consolidated Financial Statements 2 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) (in thousands, except share data and per share amounts) Three Months Ended July 31, From Inception on April 3, 1998 through to July 31, 2010 Expenses Exploration $ $ $ General and administrative Corporate Stock-based compensation (notes 8 and 11) Foreign exchange loss (gain) Depreciation and accretion Other Items Interest income Impairment on unproved properties (notes 5 and 6(b)) - Loss before deferred income tax benefit Deferred income tax benefit Net loss Net loss attributable to non-controlling interest - - Net loss attributable to common stockholders $ $ $ Net loss attributable to common stockholders per share – Basic and Diluted $ $ Weighted Average Number of Common Shares Outstanding See Notes to Consolidated Financial Statements 3 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (Unaudited) (in thousands, except shares) Common Stock Preferred Stock Additional Paid in Accumulated Other Comprehensive Deficit Accumulated During the Development Total Stockholders’ Shares Par Value Shares Par Value Capital Income (Loss) Stage Equity Balance, April30,2010 $ 1 $ - $ $ $ Common stock and warrants issued for: Cash 20 - Stock option exercises - Stock-based compensation - Share issue costs - Premium on flow-through shares - Exchange of OQI Sask Exchangeable shares - Proceeds from exercise of OQI Sask Options - Other comprehensive income Foreign exchange loss on translation - Net loss - Balance, July31,2010 $ 1 $ - $ Balance, April30,2009 $ 1 $ - $ Common stock and warrants issued for: Cash 35 - Stock option exercises - - - 16 - - 16 Stock-based compensation - Share issue costs - Other comprehensive income Foreign exchange gain on translation - Net loss - Balance, July31,2009 $ 1 $ - $ $ $ ) $ 4 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (in thousands) Three Months Ended July 31, From Inception on April 3, 1998 through to July 31, 2010 2009 Net loss $ $ $ Unrealized loss on available for sale equity securities - - Transfer of unrealized loss on available for sale equity securities to net loss - - Foreign exchange (loss) gain on translation Comprehensive income (loss) $ $ $ Comprehensive loss attributable to non-controlling interest - - Comprehensiveincome (loss) attributable to common stockholders $ $ $ See Notes to Consolidated Financial Statements 5 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) (in thousands) Three Months Ended July 31, From Inception on April 3, 1998 Through to July 31, Operating Activities Net loss $ $ $ Non-cash adjustments to net loss Stock-based compensation Deferred income tax benefit Depreciation and accretion Asset retirement cost expensed - Impairment on unproved properties - Other non-cash items - 10 Asset retirement expenditures - Changes in Non-Cash Working Capital Accounts receivable and prepaid expenses Accounts payable and accrued liabilities Cash Used in Operating Activities Investing Activities Property and equipment expenditures Short-term investment - - Restricted cash - Other investments - - CashUsed in Investing Activities Financing Activities Issuance of shares for cash, net of issue costs Shares issued on exercise of subsidiary options and warrants - Shares issued by subsidiary to non-controlling interest - - Convertible debentures - - Cash Provided by Financing Activities Inflow of cash and cash equivalents Effects of exchange rate changes on cash and cash equivalents Cash and cash equivalents, Beginning of Period - Cash and cash equivalents, End of Period $ $ $ Non-Cash Financing Activities Common stock issued for properties $
